198 F.3d 890 (D.C. Cir. 1999)
Panm Sat Corporation, Petitionerv.Federal Communications Commission and United States of America, RespondentsBellSouth Wireless, Inc., Intervenor
No. 98-1408
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued September 15, 1999Decided December 21, 1999

On Petition for Review of an Order of the Federal Communications Commission
Henry Goldberg argued the cause for petitioner.  With him  on the briefs were Joseph A. Godles and W. Kenneth Ferree.
C. Grey Pash, Jr., Counsel, Federal Communications Commission, argued the cause for respondent.  With him on the  brief were Christopher J. Wright, General Counsel, Daniel  M. Armstrong, Associate General Counsel, Joel I. Klein,  Assistant Attorney General, U.S. Department of Justice,  Catherine G. O'Sullivan and Nancy C. Garrison, Attorneys.
Before:  Williams, Rogers and Garland, Circuit Judges.
Opinion for the Court filed by Circuit Judge Williams.
Williams, Circuit Judge:


1
Congress requires that the Federal Communications Commission collect fees to finance its  regulatory activities.  In 1985, as part of the Consolidated  Omnibus Budget Reconciliation Act, it amended the Communications Act of 1934 by adding a section 8, 47 U.S.C.  158,  which created a schedule of "application fees" for regulatees  to pay to the FCC.  In 1993, again as part of the Omnibus  Budget Reconciliation Act, it expanded FCC fee collection by  adding a section 9, which mandated the collection of "regulatory fees" to recover the costs of "enforcement activities,  policy and rule making activities, user information services,  and international activities."  47 U.S.C.  159(a)(1).


2
Pan Am Sat Corporation, an operator of satellites for telecommunications purposes, petitions for review of two separate  aspects of the FCC's 1998 assessment of regulatory fees. See Assessment and Collection of Regulatory Fees for Fiscal  Year 1998, 13 FCC Rcd 19820 (1998) ("1998 Order").  Both  challenges relate to the Commission's interpretation of  9.In the first PanAmSat attacks the FCC's exemption of Comsat Corporation from "space station fees," 47 U.S.C.  159(g),  for satellites Comsat operates as part of the Intel sat and  Inmarsat systems.  In the second it challenges the FCC's  assessment of fees on Pan Am Sat for "international circuits."Id.


3
Both challenges confront a jurisdictional problem.  Although Pan Am Sat attacks a 1998 Order, the decisions it  complains of are identical to the formulations reached by the  Commission in its 1997 Order.  See Assessment and Collection of Regulatory Fees for Fiscal Year 1997, 12 FCC Rcd  17161, 17187-89 (1997) ("1997 Order").  The statute authorizing judicial review states that petitions for review must be  filed within 60 days of the final order, see 28 U.S.C.  2344;PanAmSat's petition is timely for the 1998 Order but not for  that of 1997.  We assume without deciding that the clock does  not automatically start fresh on each new annual iteration of  an order that imposes burdens with respect to a specific year. Even with that assumption, Pan Am Sat has brought itself  within standard exceptions to any inference of preclusion to  be drawn from the 60-day limit.  See Independent Comm.  Bankers of Am. v. Board of Governors of the Fed. Reserve  Sys., 1999 U.S. App. LEXIS 28145, at *19 (D.C. Cir. Nov. 2,  1999) (noting that typical statutory review periods rarely  contain an "explicit bar" to challenges brought after the time  limit).  Because the exceptions are different, we address the  jurisdictional issue separately for each substantive challenge.

Space Station Fees for Comsat

4
Comsat is a private corporation formed pursuant to the  Communications Satellite Act of 1962.  See 47 U.S.C.  701  et seq.  At Comsat's creation Congress designated it the  United States's sole representative and signatory to the International Telecommunications Satellite Organization ("Intelsat"), 47 U.S.C.  731, and later the International Maritime  Satellite Organization ("Inmarsat"), 47 U.S.C.  752;  see also  Comsat Corp. v. FCC, 114 F.3d 223, 225 (D.C. Cir. 1997).These organizations own satellites that are used by signatories, such as Comsat, to provide international communications.  Comsat provides such services as a common carrier  and is "fully subject to the provisions of title II and title III  of [the Communications] Act," 47 U.S.C.  741.  Title II  governs regulation of common carriers, 47 U.S.C.  201 et  seq.;  Title III governs radio communication, 47 U.S.C.  301  et seq.  To participate in the launch of an Intelsat satellite,  for example, Comsat must seek authority from the FCC  pursuant to 47 U.S.C.  309.  See, e.g., In the Matter of  Comsat Corporation Application for authority to participate in a program for the construction of up to four Intelsat VIII  satellites and to provide its authorized Intelsat services via  these facilities, 12 FCC Rcd 15971 (1997) ("Authority to  Participate").


5
Until 1985 the FCC required (with limited exceptions) that  international fixed satellite services be provided via the Intelsat system.  In that year it authorized provision of separate  international satellite services;  in 1988 Pan Am Sat became the  first U.S. provider of a separate system and it now operates  its own worldwide fleet of satellites.  Unlike Comsat, PanAmSat operates as a non-common carrier.


6
Both Comsat and Pan Am Sat pay  8 application fees for  space stations.  47 U.S.C.  158.  Such fees apply to those who "launch and operate" space stations.  47 U.S.C.  158(g)  (Schedule of Application Fees, Common Carrier Services  (16)(b)).  Pan Am Sat launches and operates its own satellites,  so it obviously must pay the fees;  in 1987 the FCC concluded  that Comsat must do so as well insofar as it "participate[s] in  the construction, or in the launch and operation, of [a station  in the Intelsat or Inmarsat system]."  In the Matter of  Establishment of a Fee Collection Program to Implement the  Provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, 2 FCC Rcd 947, 974 & n.226 (1987) ("1987  Order").  But when Congress established regulatory fees for  space stations in 1993 under  9, the FCC concluded that  Comsat was exempt from such fees for its Intelsat and  Inmarsat space stations, even though companies like Pan Am Sat were required to pay the new  9 fees.  See 47 U.S.C.   159(g) (Schedule of Regulatory Fees, Common Carrier  Bureau);  Assessment and Collection of Regulatory Fees for  Fiscal Year 1995, 10 FCC Rcd 13512 (1995) ("1995 Order").Comsat's exemption from these fees persists through the  1998 Order.


7
Pan Am Sat says that its challenge to the Comsat exemption  is timely for two reasons.  It argues first that an intervening  decision of this circuit, Comsat Corp. v. FCC, 114 F.3d 223  (D.C. Cir. 1997), reopened the issue, and second that the  FCC's 1997 decision, although deciding the issue for 1997,  explicitly kept the issue open for the future.


8
The FCC exempted Comsat from space station fees back in  1995, but in 1996 it noted that Comsat was not being charged  for the regulatory costs it imposed on the FCC.1  This  prompted the agency to adopt a "signatory fee" that applied  to Comsat as the United States's signatory in organizations  like Intelsat.  See Comsat, 114 F.3d at 225-26.  Comsat  challenged the fee, and in an opinion filed May 30, 1997, this  court invalidated it because the FCC had not adopted the  signatory fee as a consequence of any identified "rule making  proceedings or changes in law," a requisite for changes in  regulatory fees under 47 U.S.C.  159(b)(3).  See Comsat,  114 F.3d at 227-28.  At that point, the FCC had already  proposed retaining the signatory fee for 1997 in a March 5,  1997 notice of proposed rule making.  The FCC's final order,  filed June 26, 1997, dropped the signatory fee, because of the  judicial intervention, and put nothing in its stead.  Noting our  decision, the FCC said, "Accordingly, we will not, at this time,  assess a fee to recover the costs of our regulatory activities in  connection with Comsat's role as U.S. Signatory."  1997  Order, 12 FCC Rcd at 17187.  The Commission noted that  those costs amounted to "approximately 7.8% of all international costs."  Id. at 17187 n.26.  In the 1998 Order, the FCC  made no attempt to recover these costs and did not discuss  possible space station fees for Comsat, even though Pan Am Sat argued in its comments that Comsat should not be  exempt.  See 1998 Order, 13 FCC Rcd at 19835-36 (discussing fees for geostationary satellites without mentioning any  attempt to recoup signatory-related costs attributable to  Comsat).


9
Pan Am Sat argues that this court's decision in Comsat  reopened the issue of Comsat's fees sufficiently to render a  challenge to the 1998 Order timely.  We said in Kennecott  Utah Copper Corp. v. United States Dep't of Interior, 88 F.3d  1191, 1214 (D.C. Cir. 1996), that judicial review of agency action can sometimes amount to a "constructive reopening" of  a prior agency decision, where "[f]or us to foreclose review of  the agency's [new] decision to adhere to the status quo ante  under changed circumstances, on the ground that the agency  had not evidenced a willingness to reconsider the issue, would  be to deny the significance of our own earlier ruling."  But  we qualified the reopening concept by saying that it would not  be available where the "parties had adequate notice of a  forthcoming change that might alter their incentive to seek  judicial review," id., and indeed found in that case that the  "potential litigants were on notice by the petition for review"  which led to the intervening change, id. at 1215.


10
PanAmSat may have had adequate notice of Comsat's  petition for review of the signatory fee.  Certainly it had  notice of the intervening decision in Comsat when the FCC  issued its 1997 Order.  But we need not decide whether the  timing of our decision in Comsat was such that a challenge  should have been brought to the 1997, and not the 1998,  Order.  In the 1997 Order the FCC itself made statements  that kept the issue open enough for a challenge to the 1998  Order.


11
The FCC said in the 1997 Order that it would not "at this  time, assess a fee to recover the costs of our regulatory  activities in connection with Comsat's role as U.S. Signatory."1997 Order, 12 FCC Rcd at 17187 (emphasis added).  We  think this statement is most reasonably read as stating an  intention by the FCC to hold its approach to recovery of costs  from Comsat open, especially given "the entire context of the  rulemaking," see National Ass'n of Reversionary Property  Owners v. Surface Transp. Bd., 158 F.3d 135, 141 (D.C. Cir.  1998) (quoting Public Citizen v. NRC, 901 F.2d 147, 150 (D.C.  Cir. 1990)):  the 1995 statement that the Commission would  "explore other ways to recover the regulatory costs," 1995  Order, 10 FCC Rcd at 13550, the 1996 imposition of the  signatory fee, and the initial 1997 proposal (thwarted by our  decision) to continue the signatory fee.  With that background the Commission's statement that it would not seek to recover the costs "at this time," far from merely "reaffirming  [the agency's] prior position," Kennecott, 88 F.3d at 1213, was  a commitment to continue the quest for a solution.  Accordingly, we find PanAmSat's challenge to the 1998 Order timely  and reach the merits of PanAmSat's attack on the exemption  of Comsat from the regulatory fees under  9.2


12
The Commission's theory is that exemption is commanded  by the statute's "plain legislative history," though not by the  text itself.  See Respondent's Br. at 24.  We examine this  theory under the standard principle that if Congress has  spoken to the precise question at issue, we must "give effect  to the unambiguously expressed intent of Congress," but if  Congress has not, we defer to a permissible agency construction of the statute.  Chevron U.S.A. Inc. v. NRDC, 467 U.S.  837, 842-43 (1984).


13
The statute itself seems to have no suggestion that Comsat  should be exempt.  Section 9 directs the Commission to  "assess and collect regulatory fees to recover the costs of ...  enforcement activities, policy and rule making activities, user  information services, and international activities."  47 U.S.C.   159(a)(1).  Fees are derived from a number of "factors,"  including the number of Commission employees in various  "bureaus," and "the benefits provided to the pay or of the fee  by the Commission's activities, including such factors as  service area coverage, shared use versus exclusive use, and  other factors that the Commission determines are necessary  in the public interest."  47 U.S.C.  159(b)(1)(A).  If the  Commission wants to adjust or amend the schedule of fees, it  must satisfy certain preconditions.  See Comsat, 114 F.3d at  227-28.  The statute then provides a starting schedule of  fees, which includes a "space station" category, under which  Congress assessed a fee "per operational station in geosynchronous orbit."  47 U.S.C.  159(g) (Schedule of Regulatory  Fees, Common Carrier Bureau).


14
The Commission's invocation of legislative history of course  presupposes some obscurity in the statute.  "[W]e do not  resort to legislative history to cloud a statutory text that is  clear."  Ratzlaf v. United States, 510 U.S. 135, 147-48 (1994);see also Sutton v. United Air Lines, Inc., 119 S. Ct. 2139,  2146 (1999);  Connecticut Nat'l Bank v. Germain, 503 U.S.  249, 253-54 (1992);  United States v. Bost, 87 F.3d 1333, 1336  (D.C. Cir. 1996).  It is most unclear to us where the necessary statutory ambiguity lurks.


15
The plain terms of  9 have already been quoted;  they  clearly do not require an exemption for Comsat, and there is  no obvious hook in the language on which to hang an exemption.  Moreover, the Commission conceded in its 1995 Order  that "regulatory costs [are] imposed on the Commission on  behalf of Comsat's participation in the Intersat [sic] and  Inmarsat programs."  1995 Order, at 13550.  Thus Comsat's  payment of regulatory fees for its space stations would serve   9's general purpose of recovering the Commission's costs  for its regulatory activities.  And  9 contains a category of  "Exceptions" to the fee schedule, 47 U.S.C.  159(h), saying  that the fees should not apply to "(1) governmental entities or  nonprofit entities;  or (2) to amateur radio operator licenses  under part 97 of the Commission's regulations."  If Congress  intended an exception for Comsat, we might expect to find it  there.


16
Further, the FCC's treatment of the analogous provision in   8 argues for non-exemption.  Section 8 calls for a fee for an  "application for authority to launch and operate" for "space  stations," 47 U.S.C.  158(g) (Schedule of Application Fees,  Common Carrier Services (16)(b)), and the Commission in  1987 concluded that Comsat must pay such a fee when it  participates in the launch and operation of stations in the  Intelsat and Inmarsat systems.  See 1987 Order, 2 FCC Rcd  at 974 & n.226.  It is hard to see why the "space station"  application fee under  8 covers Comsat, but the "space station" regulatory fee under  9 does not.  The Commission's reading of  8 was in place when Congress enacted  9.


17
At oral argument the Commission cautioned that a parallel  construction of the two sections would force the Commission  to extract  9 fees when, for example, Comsat and other U.S.  companies use Canadian and Mexican satellites;  according to  Commission counsel, U.S. companies pay  8 fees when applying to use foreign satellites.  When pressed, however,  counsel did not know whether such use of foreign satellites  actually causes the Commission any regulatory burdens--a  prerequisite for  9 fees and a conceded reality for Comsat's  participation in Intelsat and Inmarsat.


18
Thus the statute plainly does not require--and may not  permit--Comsat's exemption from space station regulatory  fees.  Nor would the legislative history change the result,  assuming the statute to be ambiguous enough to allow its  consideration.  The Commission points to the Conference  Report for the 1993 amendments, which explicitly incorporated by reference, "[t]o the extent applicable, the appropriate  provisions of the House Report (H.R. Rep. 102-207)."  See  Conf. Rep. H. Rep. No. 213, 103d Cong., 1st Sess. 499 (1993).The latter explicated a virtually identical bill that passed the  House in 1991 but failed to be enacted.  The relevant passage  of the incorporated report reads as follows:


19
The Committee intends that [space station fees] be assessed on operators of U.S. facilities, consistent with FCC jurisdiction.  Therefore, these fees will apply only to space stations directly licensed by the Commission under Title III of the Communications Act.  Fees will not be applied to space stations operated by international organizations subject to the International Organizations Immunities Act, 22 U.S.C.  288 et seq.


20
H.R. Rep. 102-207, at 26 (1991).  In exempting Comsat from   9 space station regulatory fees the Commission relied solely  on this legislative history and on the fact that Intelsat and  Inmarsat are both, by executive order, international organizations subject to the International Organizations Immunities  Act.  See 1995 Order, 10 FCC Rcd at 13550 & n.30.


21
The legislative history does not seem to us anywhere near  as conclusive as it did to the Commission.  The 1991 report  speaks of granting cost recovery authority "consistent with  FCC jurisdiction" for "space stations directly licensed by the  Commission under Title III of the Communications Act."H.R. Rep. 102-207, at 26.  Comsat must seek FCC authorization under Title III (i.e., "application for license," 47 U.S.C.   309) for its launch and operation of Intelsat and Inmarsat  satellites.  See Statement of Policy Concerning Procedures  Applicable to Comsat's Applying for Commission Authorization to Participate in Certain Intelsat Activities, 46 FCC 2d  338, 338 & n.2 (1974);  see, e.g., Authority to Participate, 12  FCC Rcd 15971, 15971 n.1 (1997).  Thus imposing  9 fees on  Comsat is consistent with the FCC's Title III licensing jurisdiction.  It was this precise rationale that led the FCC to  include Comsat in the  8 application fees.  See 2 FCC Rcd  at 974 & n.226.


22
At oral argument the Commission attempted a delicate  distinction between, on the one hand, applications for satellite  licenses, and on the other hand, Comsat's applications for  approvals of its participation in the launch and operation of  Intelsat satellites.  The Commission insisted that, even  though it issues its approvals of the latter under the authority  of 47 U.S.C.  309, see Authority to Participate, 12 FCC Rcd  at 15971 n.1, which relates exclusively to licensing, it does not  "license" Intelsat satellites.  But it seems perfectly reasonable to say under these circumstances that the Commission  "licenses" Comsat's operation of Intelsat satellites.  Thus, the  legislative history's embrace of fees for satellites "directly  licensed by the Commission under Title III" seems reasonably to encompass Comsat.


23
Even if we take the 1991 House report as gospel, the key  passage seems most plausibly to leave Comsat subject to fees  for the regulatory activity that it generates, and to exempt only organizations like Intelsat and Inmarsat them selves. Both organizations are covered by the International Organizations Immunities Act, 22 U.S.C.  288 et seq., and their  exemption would be consistent with the many privileges,  exemptions, and immunities such organizations enjoy.  See,  e.g., 22 U.S.C.  288a(d) ("Insofar as concerns customs duties  and internal-revenue taxes imposed upon or by reason of  importation, and the procedures in connection therewith;  the  registration of foreign agents;  and the treatment of official  communications, the privileges, exemptions, and immunities  to which international organizations shall be entitled shall be  those accorded under similar circumstances to foreign governments.").  Comsat, on the other hand, has no claim to such  privileges.


24
Given the ambiguity of the legislative history, and more  importantly the absence of any clear exemption in the statute,  the FCC was mistaken in its conclusion that the statute  compelled an exemption for Comsat.  Neither the statute nor  its legislative history speaks precisely to an exemption for  Comsat.  Perhaps there is some ambiguity in the coverage of  the "space station" category in  9, such that the Commission  might "permissibly" read the statute as allowing a Comsat  exemption.  But the FCC reached its conclusion via a plain  misreading of the statute, finding exemption compelled.  "An  agency action, however permissible as an exercise of discretion, cannot be sustained 'where it is based not on the  agency's own judgment but on an erroneous view of the  law.' "  Sea-Land Service, Inc. v. Department of Transportation, 137 F.3d 640, 646 (D.C. Cir. 1998) (quoting Prill v.  NLRB, 755 F.2d 941, 947 (D.C. Cir. 1985)).  We accordingly  grant the petition and remand the case to the Commission for  reconsideration of Comsat's exemption from the  9 space  station fees.

Non-common Carrier International Circuits

25
PanAmSat's second challenge is to the FCC's assessment  of fees on PanAmSat for "international circuits."  The statute explicitly covers such circuits.  47 U.S.C.  159(g) (Schedule  of Regulatory Fees, Common Carrier Bureau).  Until 1997  the FCC collected such fees only from common carriers,  leaving PanAmSat off the hook.  But in 1997 it extended the  fees to non-common carriers.  See 1997 Order, 12 FCC Rcd  at 17188.  This assessment persists in the 1998 Order.


26
Responding to the Commission's invocation of the time bar  implicit in the 60-day limit of 28 U.S.C.  2344, PanAmSat  argues that the Commission itself reopened the issue in 1998,  by responding in detail to comments and by not relying on its  prior resolution of the issue.  We agree.


27
The controlling principle is that if an agency's response to  comments "explicitly or implicitly shows that the agency  actually reconsidered the rule, the matter has been reopened  and the time period for seeking judicial review begins anew."National Ass'n of Reversionary Property Owners, 158 F.3d  at 141;  see also Public Citizen, 901 F.2d at 150.


28
Here we find that the FCC did reconsider the issue in  adopting the final rule, and did not expressly reaffirm its  prior position as if the matter were settled in 1997.  Both  findings are important.  First, the 1998 Order states that "we  [the FCC] proposed [in the NPRM] to again assess the  bearer circuit fee."  1998 Order, 13 FCC Rcd at 19837.  The  Order then devotes five paragraphs to defending the fee  against the various comments that were made, including  PanAmSat's, and concludes by stating "we continue to believe  that our regulation of these entities has sufficiently changed  so that it is now appropriate for them to contribute to the  recovery of Commission costs through payment of the bearer  circuit fee."  Id. at 19839.


29
Moreover, the FCC did not suggest in 1998 that it had  settled the matter conclusively in 1997.  In a sense, then, the  Commission's characterization of the petition for review as  untimely invokes reasoning that it failed to make in its response to comments.  We do not ordinarily consider agency  reasoning that "appears nowhere in the [agency's] order."Graceba Total Communications, Inc. v. FCC, 115 F.3d 1038,  1041 (D.C. Cir. 1997);  see also SEC v. Chenery Corp., 332  U.S. 194, 196 (1947).  Our reopening analysis does not create  a disincentive to an agency's responding to the substance of a  renewed attack on a rule:  without risking loss of the benefits  of the 60-day rule, the Commission could have first relied on  the fact that the matter was settled in 1997, and then  discussed the continued justification of the fee.  But it opted  only for the latter, and in a manner that reasonably reads as  a reopening.  PanAmSat's claim is therefore not time-barred.


30
The attack on the "international circuits" assessment has  two elements.  First, PanAmSat says that the "international  circuit" category as created by Congress applies only to  common carriers, which PanAmSat is not.  Second, if the  FCC has amended the fee schedule (which must be true if the  first argument is sound), then it must justify the change on  the basis of "changes in the nature of its services as a  consequence of Commission rulemaking proceedings or  changes in law," 47 U.S.C.  159(b)(3);  see also Comsat, 114  F.2d at 227, which PanAmSat says the Commission has failed  to do.  We need not consider the first challenge:  assuming in  PanAmSat's favor that the "international circuit" category  originally excluded non-common carriers, we find that the  Commission's decision to include non-common carriers is justifiable on the basis of changes in the Commission's services  that flow from earlier rulemakings.


31
PanAmSat does not deny that regulatory changes have  occurred in the services non-common carriers may offer.  The  most noteworthy development was progressive relaxation of a  prior ban on interconnection between non-common carriers  and the public switched telephone network.  The Commission  invoked this and other rulemaking changes in justifying the  new fee assessment in its 1997 Order and represented that  "the steady expansion of services offered by the non-common  carrier satellite operators has greatly increased the need for our oversight of their commercial activities and imposed a  greater burden on [Commission] staff and other resources."1997 Order, 12 FCC Rcd at 17189 & nn.30-32 (citing other  rulemakings).  The Commission reiterated this rationale in  the 1998 Order, and noted that "Commission staff [have] also  spent considerable time representing non-[common] carrier  satellite operators in international forums," which corresponds directly with one of the purposes of the regulatory  fees, the recovery of costs for "international activities."  1998  Order, 13 FCC Rcd at 19839;  47 U.S.C.  159(a)(1).


32
PanAmSat concedes that such changes may have "arguably" increased the Commission's oversight responsibilities,  but says that the increased costs to the FCC have not been  enough to justify the fee changes, and that the fees from the  common carriers suffice to cover costs.  Another theme from  PanAmSat is that deregulation (which has admittedly occurred) does not logically entail an increase in regulatory  costs for the Commission.  The Commission's response is that  deregulation has indeed entailed greater regulatory costs.


33
This response, that deregulation has made the Commission  busier than ever, might at first glance seem worthy of Sir  Humphrey Appleby, hero of the comedy "Yes Minister":"Naturally, as an experienced civil servant, a proposal to  reduce and simplify the administration of government conjured up in Humphrey's mind a picture of a large intake of  new staff specifically to deal with the reductions."  Jonathan  Lynn and Antony Jay, eds., The Complete Yes Minister 113  (1987).  But it is not difficult to imagine deregulatory scenarios that would in fact place greater burdens on the regulator. A deregulatory change that generates significant growth in  both the number of providers and the array of satellite  services they may offer (which are activities to be overseen by  the agency), may decrease regulation per provider or per unit  of activity and yet sharply increase total regulatory action. Given PanAmSat's grudging concession that the Commission's oversight responsibilities have "arguably" increased  and no evidence that the Commission has been deceitful about  its burdens, we find that the Commission has adequately pointed to regulatory changes and to apparently contributory  changes in law.  See Comsat, 114 F.3d at 227-28.


34
* * *


35
We grant the petition in part, remanding the case to the  Commission for reconsideration of Comsat's exemption from   9 space station fees.  We deny the petition with respect to  the assessment of international circuit fees on PanAmSat.


36
So ordered.



Notes:


1
 Even in its 1995 Order exempting Comsat the FCC noted that  Comsat was escaping fees for its regulatory costs to the FCC.  See  1995 Order, 10 FCC Rcd at 13550 ("[W]e intend to explore other  ways to recover the regulatory costs imposed on the Commission on  behalf of Comsat's participation in the Intersat [sic] and Inmarsat  programs.").


2
 Pan Am Sat has standing to challenge a decision to exempt  Comsat from space station fees because Congress sets a fixed  amount the FCC must recover through  9 fees.  Thus an exemp-ion for Comsat from certain fees increases the amount that must  be extracted from other regulatees, such as Pan Am Sat.